Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark St Amour on 5/4/2022.

The application has been amended as follows: 
In claim 15, line 1, after “The damper assembly as in claim” and before “wherein the”, [10] has been inserted.
Claim 15 should read, 
“The damper assembly as in claim 10 wherein the rebound orifice and the compression orifice are arcuate in shape.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the intake assembly includes a rebound ring having at least one rebound orifice selectively obstructed during flow between the rebound working chamber and the compression working chamber by a bendable rebound disc; wherein the intake assembly includes a compression ring having at least one compression orifice selectively obstructed during flow between the rebound working chamber and the compression working chamber by a bendable compression disc; and wherein the rebound ring and bendable rebound disc, and the compression ring and bendable compression disc all include axially aligned fastening holes, and are fastened together in a mirrored fashion through the aligned fastening holes wherein the rebound ring and compression ring face one another.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious an intake assembly fastened within the fluid chamber to control flow between the rebound working chamber and the compression working chamber, the intake assembly including a rebound ring having a rebound orifice and a compression ring having a compression orifice, the rebound ring facing the compression ring, the rebound orifice obstructed by a bendable rebound disc and the compression orifice obstructed by a bendable compression disc; and a rebound fulcrum spacer and a compression fulcrum spacer that increase a flow resistance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                 

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657